ORDER
The Court having considered and granted the petition for writ of certiorari in the above captioned case, it is this 24th day of December, 1997,
ORDERED, by the Court of Appeals of Maryland, that the judgment of the Court of Special Appeals be, and it is hereby, vacated and the case is remanded to the Court of Special Appeals for reconsideration in light of Taylor v. State, 346 Md. 452, 697 A.2d 462 (1997). Costs in this Court and in the Court of Special Appeals to be paid by Montgomery County.